Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claim 1 is canceled.
Claims 2-21 are new.
Claims 2-21 are pending and have been examined.
This action is in reply to the papers filed on 06/21/2021 and 06/28/2021 (preliminary amendment).
Information Disclosure Statement
The information disclosure statement(s) submitted: 08/09/2021, has/have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 06/21/2021 as modified by the preliminary amendment filed on 06/28/2021. 
Terminal Disclaimer
The terminal disclaimer filed on xxx disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10318991 has been reviewed and has been placed in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of anticipatory-nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US Pat. 10318991.
Application 17/353,656 – Claim 2. A system comprising: 
US Pat. 10318991 – Claim 1. A system comprising: 
Application 17/353,656 – Claim 2. a non-transitory memory; and 
US Pat. 10318991 – Claim 1. a non-transitory memory storing instructions; 
Application 17/353,656 – Claim 2. one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 
US Pat. 10318991 – Claim 1. at least one hardware processor configured to execute the instructions from the non-transitory memory to cause the system to perform operations comprising: 
Application 17/353,656 – Claim 2. identifying a user profile associated with a user of a user device, wherein the user profile includes information corresponding to one or more user attributes or one or more shopping preferences; 
US Pat. 10318991 – Claim 1. an input device for receiving a shopping preference for a user; 
US Pat. 10318991 – Claim 1. a communication module that communicates the shopping preference and attributes associated with the user and receives the first shopping notification; and 
US Pat. 10318991 – Claim 1. communicating the shopping preference and the attributes associated with the user to a service provider; 
Application 17/353,656 – Claim 2. in response to determining a location of the user device, determining a plurality of data corresponding to one or more items based on the user profile associated with the user; 
US Pat. 10318991 – Claim 8. The system of claim 7, wherein the first merchant is determined using a location of the user and the mode of transaction of the user.
US Pat. 10318991 [Col. 6:5-30 – location information and shopping preferences interpreted as user profile] Local shopping module 120 may receive one or more notifications corresponding to the shopping preferences. The notifications may include a shopping option, such as purchase offers for an item corresponding to the plurality of shopping preferences, an item discount corresponding to the plurality of shopping preferences, and a merchant location corresponding to the plurality of shopping preferences. For example, one set of notifications may display items matching the shopping preferences. Another set of notifications may include item discounts matching the shopping preferences. A third set of notifications may include merchants in proximity to the location information, such as merchants nearby user 102 that offer items corresponding to the shopping preferences. Notifications may be transmitted to user device 110 for display to user 102 generally, as soon as the notification is created, at set time intervals, at a price of an item, for an item discount corresponding to the plurality of shopping options, based on a user location, and/or based on a merchant location. User attributes and/or the shopping preferences may determine when the notification are transmitted to user device 110 and/or presented to user 102.
Application 17/353,656 – Claim 2. determining a first portion of data of the plurality of data to provide for display on a user interface of an application of the user device, 
US Pat. 10318991 – Claim 8. The system of claim 7, wherein the first merchant is determined using a location of the user and the mode of transaction of the user.
Application 17/353,656 – Claim 2. wherein the determining the first portion of data is based on identifying one or more interface display preferences associated with the user; and 
US Pat. 10318991 – Claim 1. wherein the application process generates a first cell within a user interface (UI) of the application for the first shopping notification based on the cell display preference, and 
Application 17/353,656 – Claim 2. providing the first portion of data to the user device to cause the user device to display, via the user interface of the application, the first portion of data to the user.
US Pat. 10318991 – Claim 1. wherein the first cell is displayed in a portion of the UI of the application; 
US Pat. 10318991 – Claim 1. determining a first amount of data from the first shopping data to be displayed based on the comparing the first shopping data to the cell display preference; 
US Pat. 10318991 – Claim 1. displaying the first amount of data in the first cell of the UI; 
Application 17/353,656 – Claim 3. The system of claim 2, wherein the first portion of data includes one or more offers for the one or more items, and wherein the one or more offers corresponds to one or more merchants.
Application 17/353,656 – Claim 4. The system of claim 3, wherein the one or more merchants correspond to the location of the user device.
Application 17/353,656 – Claim 5. The system of claim 2, wherein the plurality of data corresponds to a plurality of merchants.
Application 17/353,656 – Claim 6. The system of claim 2, wherein a second portion of data of the plurality of data does not correspond to the one or more interface display preferences associated with the user, and wherein the operations further comprise: 
Application 17/353,656 – Claim 6. providing the second portion to the user device, wherein the providing the second portion to the user device causes the user device to not display the second portion of data based on the second portion of data not corresponding to the one or more interface display preferences associated with the user.
Application 17/353,656 – Claim 7. The system of claim 2, wherein the determining the location of the user device is based on detecting a check-in of the user device at the location.
Application 17/353,656 – Claim 8. The system of claim 2, the operations further comprising: receiving, via the user interface of the user device, a selection of a user interface element corresponding to the first portion of data; and 
Application 17/353,656 – Claim 8. in response to receiving the selection of the user interface element, processing a payment for a first item of the one or more items that corresponds to the first portion of data.
Application 17/353,656 – Claim 9. A method, comprising:
Application 17/353,656 – Claim 9. identifying a user profile associated with a user of a user device, wherein the user profile includes information corresponding to one or more user attributes or one or more shopping preferences; 
Application 17/353,656 – Claim 9. in response to determining a location of the user device, determining a plurality of data corresponding to one or more items based on the user profile associated with the user; 
Application 17/353,656 – Claim 9. determining a first portion of data of the plurality of data to provide for display on a user interface of an application of the user device, wherein the determining the first portion of data is based on identifying one or more interface display preferences associated with the user; and 
Application 17/353,656 – Claim 9. providing the first portion of data to the user device to cause the user device to display, via the user interface of the application, the first portion of data to the user.
Application 17/353,656 – Claim 10. The method of claim 9, wherein the first portion of data includes one or more offers for the one or more items, and wherein the one or more offers corresponds to one or more merchants.
Application 17/353,656 – Claim 11. The method of claim 10, wherein the one or more merchants correspond to the location of the user device.
Application 17/353,656 – Claim 12. The method of claim 9, wherein the plurality of data corresponds to a plurality of merchants.
Application 17/353,656 – Claim 13. The method of claim 9, wherein a second portion of data of the plurality of data does not correspond to the one or more interface display preferences associated with the user, and wherein the operations further comprise: providing the second portion to the user device, wherein the providing the second portion to the user device causes the user device to not display the second portion of data based on the second portion of data not corresponding to the one or more interface display preferences associated with the user.
Application 17/353,656 – Claim 14. The method of claim 9, wherein the determining the location of the user device is based on detecting a check-in of the user device at the location.
Application 17/353,656 – Claim 15. The method of claim 9, further comprising: receiving, via the user interface of the user device, a selection of a user interface element corresponding to the first portion of data; and in response to receiving the selection of the user interface element, processing a payment for a first item of the one or more items that corresponds to the first portion of data.
Application 17/353,656 – Claim 16. A non-transitory machine-readable medium stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: identifying a user profile associated with a user of a user device, wherein the user profile includes information corresponding to one or more user attributes or one or more shopping preferences; in response to determining a location of the user device, determining a plurality of data corresponding to one or more items based on the user profile associated with the user; determining a first portion of data of the plurality of data to provide for display on a user interface of an application of the user device, wherein the determining the first portion of data is based on identifying one or more interface display preferences associated with the user; and providing the first portion of data to the user device to cause the user device to display, via the user interface of the application, the first portion of data to the user.
Application 17/353,656 – Claim 17. The non-transitory machine-readable medium of claim 16, wherein the first portion of data includes one or more offers for the one or more items, and wherein the one or more offers corresponds to one or more merchants.
Application 17/353,656 – Claim 18. The non-transitory machine-readable medium of claim 17, wherein the one or more merchants correspond to the location of the user device.
Application 17/353,656 – Claim 19. The non-transitory machine-readable medium of claim 16, wherein the plurality of data corresponds to a plurality of merchants.
Application 17/353,656 – Claim 20. The non-transitory machine-readable medium of claim 16, wherein a second portion of data of the plurality of data does not correspond to the one or more interface display preferences associated with the user, and wherein the operations further comprise: providing the second portion to the user device, wherein the providing the second portion to the user device causes the user device to not display the second portion of data based on the second portion of data not corresponding to the one or more interface display preferences associated with the user.
Application 17/353,656 – Claim 21. The non-transitory machine-readable medium of claim 16, the operations further comprising: receiving, via the user interface of the user device, a selection of a user interface element corresponding to the first portion of data; and in response to receiving the selection of the user interface element, processing a payment for a first item of the one or more items that corresponds to the first portion of data.
The remaining independent claims contain features similar to that of claim 2 and are rejected accordingly. The dependent claims are further rejected for their dependency upon a rejected independent base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2-21 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for implementing a communication device interface for merchant check-in and shopping notifications.
Claim 9 [a] method, comprising: identifying a user profile associated with a user of a user device, wherein the user profile includes information corresponding to one or more user attributes or one or more shopping preferences; in response to determining a location of the user device, determining a plurality of data corresponding to one or more items based on the user profile associated with the user; determining a first portion of data of the plurality of data to provide for display on a user interface of an application of the user device, wherein the determining the first portion of data is based on identifying one or more interface display preferences associated with the user; and providing the first portion of data to the user device to cause the user device to display, via the user interface of the application, the first portion of data to the user.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 9-15 recite a method and, therefore, are directed to the statutory class of a process. Claims 2-8 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 16-21 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 9: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
9. A method, comprising:

No additional elements are positively claimed.
identifying a user profile associated with a user of a user device, wherein the user profile includes information corresponding to one or more user attributes or one or more shopping preferences;
This limitation includes the step(s) of: identifying a user profile associated with a user of a user device, wherein the user profile includes information corresponding to one or more user attributes or one or more shopping preferences. 
But for the user device, this limitation is directed to identifying a user profile for use in targeted advertising in order to implement a communication device interface for merchant check-in and shopping notifications which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
identifying a user profile associated with a user of a user device
in response to determining a location of the user device, determining a plurality of data corresponding to one or more items based on the user profile associated with the user;
This limitation includes the step(s) of: in response to determining a location of the user device, determining a plurality of data corresponding to one or more items based on the user profile associated with the user. 
But for the user device, this limitation is directed to determining a location for targeted advertising purposes in order to implement a communication device interface for merchant check-in and shopping notifications which may be categorized as any of the following: 
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
in response to determining a location of the user device…
determining a first portion of data of the plurality of data to provide for display on a user interface of an application of the user device, wherein the determining the first portion of data is based on identifying one or more interface display preferences associated with the user; and
This limitation includes the step(s) of: determining a first portion of data of the plurality of data to provide for display on a user interface of an application of the user device, wherein the determining the first portion of data is based on identifying one or more interface display preferences associated with the user.  
But for the user device and display on a user interface, this limitation is directed to displaying an advertisement in order to implement a communication device interface for merchant check-in and shopping notifications which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
determining a first portion of data of the plurality of data to provide for display on a user interface of an application of the user device…
providing the first portion of data to the user device to cause the user device to display, via the user interface of the application, the first portion of data to the user.
This limitation includes the step(s) of: providing the first portion of data to the user device to cause the user device to display, via the user interface of the application, the first portion of data to the user. 
But for the user device and display on a user interface, this limitation is directed to targeted advertising in order to implement a communication device interface for merchant check-in and shopping notifications which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
providing the first portion of data to the user device to cause the user device to display, via the user interface of the application, the first portion of data to the user


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as displaying data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to display data. Applicant’s Specification (PGPub. 2021/0312499 [0077] Software, in accordance with the present disclosure, such as program code and/or data, may be stored on one or more computer readable mediums. It is also contemplated that software identified herein may be implemented using one or more general purpose or specific purpose computers and/or computer systems, networked and/or otherwise. Where applicable, the ordering of various steps described herein may be changed, combined into composite steps, and/or separated into sub-steps to provide features described herein.) refers to a general purpose computer system, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed user device and display merely displays data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claim 2 and CRM claim 16 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 3-8, 10-15 and 17-21 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims identifying a user profile, determining a location, and displaying information (e.g., an advertisement) to a user. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human advertiser.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing a communication device interface for merchant check-in and shopping notifications. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  (See MPEP Ch. 2141)
a.	Determining the scope and contents of the prior art;
b.	Ascertaining the differences between the prior art and the claims in issue;
c.	Resolving the level of ordinary skill in the pertinent art; and
d.	Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.

Claims 2, 9, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over: Faith et al. 2013/0332284; in view of Weiss et al. 2014/0032325.
Regarding Claim 9. Faith et al. 2013/0332284 further teaches A method, comprising:
identifying a user profile associated with a user of a user device (Faith et al. 2013/0332284 [0007] In some aspects, the present invention includes a computer-implemented process, the process including: accessing, by a processor, an offers engine user profile associated with a user and an offers engine, the offers engine user profile including a plurality of attributes associated with customization (e.g., personalization) of an offers interface, the offers interface being configured to provide a plurality of merchant offers; receiving over a network from a first user device during a first session of the offers interface, at a processor, a modification to an attribute of the plurality of attributes of the offers-engine user profile; storing the modified attribute in the offers-engine user profile; receiving over a network a request to access the offers interface during a second session from a second user device; modifying the offers interface based on the modified attribute to produce a customized offers interface; and transmitting over a network the customized offers interface to the second user device for use in the second session.), wherein the user profile includes information corresponding to one or more user attributes or one or more shopping preferences (Faith et al. 2013/0332284 [0007] In some aspects, the present invention includes a computer-implemented process, the process including: accessing, by a processor, an offers engine user profile associated with a user and an offers engine, the offers engine user profile including a plurality of attributes associated with customization (e.g., personalization) of an offers interface, the offers interface being configured to provide a plurality of merchant offers; receiving over a network from a first user device during a first session of the offers interface, at a processor, a modification to an attribute of the plurality of attributes of the offers-engine user profile; storing the modified attribute in the offers-engine user profile; receiving over a network a request to access the offers interface during a second session from a second user device; modifying the offers interface based on the modified attribute to produce a customized offers interface; and transmitting over a network the customized offers interface to the second user device for use in the second session.); in response to determining a location of the user device (Faith et al. 2013/0332284 [0039 - location of the user device or the user] In this embodiment, the illustrated user data store 56 includes a plurality of records, each record being a user profile and having a user identifier, a list of offers (e.g., identifiers of offers) identified by the user as favorites, a list of categories of offers identified by the user as favorites, a list of merchants identified by the user as favorites, account information for interfacing with other services to which the user subscribes (e.g., a plurality of access records, each record including an identifier of a service, a URL of the service, a user identifier for the service, an OAuth access token credential issued by the service at the user's request, and an expiration time of the credential), a user password for the offers engine 12, a location of the user device or the user (e.g., a zip code of the user), and a gender of the user. In some embodiments, each user profile includes a list of other users identified by the user of the user profile as being people in whose commentary on, or curation of, offers the user is interested, thereby forming an offers-interest graph. In some embodiments, users have control of their data, including what is stored and who can view the data, and can choose to opt-in to the collection and storage of such user data to improve their experience with the offers engine 12.), determining a plurality of data corresponding to one or more items based on the user profile associated with the user (Faith et al. 2013/0332284 [0082 – profile and location] Alternatively or additionally, in some embodiments, offers may be selected for presentation in a customized offers interface based on locations of the offers and a location of the user, e.g., as indicated by a location sensor on a mobile user device (and conveyed in a request for offers) or as recorded in a user profile based on a location entered by the user, based on a geocoded IP address of the user stored in the profile, or based on a bounding area containing geolocations of offers previously redeemed by the user, such as a metropolitan area in which the user has redeemed more offers than other metropolitan areas, for instance. In some embodiments, offers are geocoded, e.g., based on an address of a merchant, or addresses of store locations of a chain-store merchant, and offers are ranked based on distances between the location of the user and the location associated with the merchant (e.g., based on the nearest store of a chain), elevating in a ranking those offers that are closer to the user and making closer offers more likely to be presented in the customized interface. In some cases, location-based ranking is combined with the other forms of ranking discussed above to select offers to present in a customized interface. The ranking of offers for presentation may also be based, in combination with the other factors described herein, on non-personalized factors, e.g., the age of an offer, a reported success rate of an offer as reported by other users, or the amount of savings presented by an offer. [0084 – offers interface] FIGS. 5A-L illustrate examples of an offers interface in a native application on a mobile device. FIG. 5A illustrates an initial view (e.g., interface) presented by the application, and FIG. 5B illustrates a menu, items of which are described below, displayed in response to a user selecting (touching or clicking, for example) the input labeled "R" in FIG. 5A. FIG. 5A further includes a search interface labeled "search," by which a user may search for offers issued by particular merchants. Upon selecting the menu option labeled "profile" of FIG. 5A, the screen of FIG. 5C may be displayed. The illustrated field "saved coupons" of FIG. 5C may be a designation that is customized across multiple user devices in accordance with the process of FIG. 4. As described above, a user may save offers at home on a web-based interface using a desktop computer, causing those offers to be displayed (e.g., as shown in FIG. 5G, described below) when the "saved coupons" button is selected in a native application on their mobile device. And offers saved in the native application on the mobile device may be viewable on the web-based interface presented on the desktop computer. Thus, some embodiments present the same set of saved offers across multiple devices. The saved offers may be presented in the fashion described below, either in displayed lists or as individual in-store or on-line offers.); determining a first portion of data of the plurality of data to provide for display on a user interface of an application of the user device (Faith et al. 2013/0332284 [0025] Merchant servers 38, 40, and 42 host websites or other user accessible content interfaces by which users can accept offers hosted by the offers engine 12. In some embodiments, and in some use cases, the merchant servers 38, 40, and 42 host retail websites that present a plurality of items for sale by the merchant, a subset of which may include items to which offers apply, thereby generally making the item for sale more desirable to cost-sensitive consumers than under the terms presented by the merchant in the absence of the offer. For example, the offers may include free or discounted shipping, a discounted price, a bulk discount, a rebate, a referral award, or a coupon, such as a coupon acceptable by presenting a coupon code during checkout on the merchant website, or a printable or displayable coupon (e.g., on the screen of a mobile device) for in-store use, the printable or otherwise displayable coupon having, in some cases, a machine readable code (e.g., a bar code or QR code for display and scanning, or a code passed via near-field communication or Bluetooth.TM.). In some embodiments, the merchant website includes a checkout webpage having an interface for the user to enter payment information and a coupon code, and the merchant website (either with logic on the client side or the server-side) may validate the coupon code entered by the user and, upon determining that the coupon code is valid, adjust the terms presented to the user for acceptance in accordance with the offer.), wherein the determining the first portion of data is based on identifying one or more interface display preferences associated with the user (Faith et al. 2013/0332284 [0073 - provides information about their preferences for how the offers interface should be configured] The process 122, in this embodiment, includes obtaining, in a user data store, a plurality of offers-engine user profiles, as indicated by block 124. Each profile may be associated with a user of the offers engine, such as the offers engine 12 of FIG. 1. Examples of user profile records are described above with reference to the user data store 56 of FIG. 1. User profile data may be acquired, in part, via a user sign-up interface presented by the offers engine 12 on user devices. When interacting with some versions of this interface, the user creates a user identifier (e.g., a username), a user password, and provides information about their preferences for how the offers interface should be configured. [0079 - customizing (e.g., personalizing) the requested offers interface based on the changed attribute of the changed user profile] In this embodiment, the process 136 further includes customizing (e.g., personalizing) the requested offers interface based on the changed attribute of the changed user profile, as indicated by block 136. The customized offers interface may be the initial interface presented to the user on the second user device, or an interface to which the user navigates on the second user device. For example, the interface displaying the user's favorites or favorites of the user's friends among the available offers may be displayed upon a user requesting such an interface customized based on their previous entries. In some embodiments, the modified attribute or attributes may include location preferences, life events (e.g., getting married or going to college), store preferences, category preferences, previous purchases, and redemption preferences, and the offers interface may be customized base on these modified attributes to present offers likely to be of interest to the user.); and providing the first portion of data to the user device to cause the user device to display, via the user interface of the application, the first portion of data to the user (Faith et al. 2013/0332284 [0015; FIGS. 5 A-L are examples of an offers interface presented by a native application on a mobile user device display screen] FIGS. 5 A-L are examples of an offers interface presented by a native application on a mobile user device display screen.).
Faith et al. 2013/0332284 may not expressly disclose the “in response to determining a location” features, however, Weiss et al. 2014/0032325 teaches in response to determining a location of the user device (Weiss et al. 2014/0032325 [0038 - the act of displaying the list of recommended venues to display including the promoted item is responsive to an act of determining a location of a mobile device in relation to the respective locations] In one embodiment, the promoted item includes a venue defined within the location-based system. In another embodiment, the act of displaying the list of recommended venues to display including the promoted item is responsive to an act of determining a location of a mobile device in relation to the respective locations of the at least a portion of the plurality of venues. In another embodiment, the method further comprises an act of determining a ranking of one of the at least a portion of the plurality of venues based on a distance of the mobile device to the one of the at least a portion of the plurality of venues. In another embodiment, the method further comprises an act of accepting at least one bid on a placement of the promoted item from a venue operator associated with a venue of the promoted item. In another embodiment, the promoted item is at least one of a group comprising a venue, an advertisement, a special, an offer, a message, and a location-based service item. In one embodiment, the promoted item is at least one of a group comprising a venue, an advertisement, a special, an offer, a message, and a location-based service item.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Faith et al. 2013/0332284 to include the in response to determining a location of the user device features as taught by Weiss et al. 2014/0032325. One of ordinary skill in the art would have been motivated to do so in order to provide location based informatin which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 2. A system comprising: 
a non-transitory memory; and 
one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 
identifying a user profile associated with a user of a user device, wherein the user profile includes information corresponding to one or more user attributes or one or more shopping preferences; 
in response to determining a location of the user device, determining a plurality of data corresponding to one or more items based on the user profile associated with the user; 
determining a first portion of data of the plurality of data to provide for display on a user interface of an application of the user device, wherein the determining the first portion of data is based on identifying one or more interface display preferences associated with the user; and 
providing the first portion of data to the user device to cause the user device to display, via the user interface of the application, the first portion of data to the user.
Claim 2, has similar limitations as of Claim(s) 9, therefore it is REJECTED under the same rationale as Claim(s) 9. 

Regarding Claim 16. A non-transitory machine-readable medium stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: identifying a user profile associated with a user of a user device, wherein the user profile includes information corresponding to one or more user attributes or one or more shopping preferences; in response to determining a location of the user device, determining a plurality of data corresponding to one or more items based on the user profile associated with the user; determining a first portion of data of the plurality of data to provide for display on a user interface of an application of the user device, wherein the determining the first portion of data is based on identifying one or more interface display preferences associated with the user; and providing the first portion of data to the user device to cause the user device to display, via the user interface of the application, the first portion of data to the user.
Claim 16, has similar limitations as of Claim(s) 9, therefore it is REJECTED under the same rationale as Claim(s) 9. 

Claims 3, 10, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over: Faith et al. 2013/0332284; in view of Weiss et al. 2014/0032325.
Regarding Claim 10. Faith et al. 2013/0332284 further teaches The method of claim 9, wherein the first portion of data includes one or more offers for the one or more items, and wherein the one or more offers corresponds to one or more merchants (Faith et al. 2013/0332284 [0025] Merchant servers 38, 40, and 42 host websites or other user accessible content interfaces by which users can accept offers hosted by the offers engine 12. In some embodiments, and in some use cases, the merchant servers 38, 40, and 42 host retail websites that present a plurality of items for sale by the merchant, a subset of which may include items to which offers apply, thereby generally making the item for sale more desirable to cost-sensitive consumers than under the terms presented by the merchant in the absence of the offer. For example, the offers may include free or discounted shipping, a discounted price, a bulk discount, a rebate, a referral award, or a coupon, such as a coupon acceptable by presenting a coupon code during checkout on the merchant website, or a printable or displayable coupon (e.g., on the screen of a mobile device) for in-store use, the printable or otherwise displayable coupon having, in some cases, a machine readable code (e.g., a bar code or QR code for display and scanning, or a code passed via near-field communication or Bluetooth.TM.). In some embodiments, the merchant website includes a checkout webpage having an interface for the user to enter payment information and a coupon code, and the merchant website (either with logic on the client side or the server-side) may validate the coupon code entered by the user and, upon determining that the coupon code is valid, adjust the terms presented to the user for acceptance in accordance with the offer. [0030] The webpage from the offers engine 12 (or the content returned by the affiliate network server 44 or 46) may further include browser instructions to navigate to the website served by the merchant server 38, 40, or 42 of the merchant associated with the offer selected by the user, and in some cases to the webpage of the item or service associated with the offer selected by the user. When a user applies the offer, for example by purchasing the item or service or purchasing the item or service with the coupon code, the merchant server 38, 40, or 42 may transmit to the user device upon which the item was purchased browser instructions to request content from the affiliate network server 44 or 46, and this requested content may retrieve from the client-side memory the identifier of the affiliate, such as the operator of the offers engine 12, who provided the information about the offer to the user. The affiliate network may then report to the merchant the identity of the affiliate who should be credited with the transaction, and the merchant may compensate the affiliate (or the affiliate network may bill the merchant, and the affiliate network may compensate the affiliate), such as the operator of the offers engine 12. Thus, the affiliate network in this example acts as an intermediary, potentially avoiding the need for cross-domain access to browser memory on the client device, a feature which is generally not supported by web browsers for security reasons. (Some embodiments may, however, store in client-side browser-accessible memory an identifier of the affiliate upon user selection of the offer, with this value designated as being accessible via the merchant's domain, and provide the value to the merchant upon a merchant request following acceptance of the offer, without passing the identifier through an affiliate network, using a browser plug-in for providing cross-domain access to browser memory or a browser otherwise configured to provide such access.)).
Regarding Claim 3. The system of claim 2, wherein the first portion of data includes one or more offers for the one or more items, and wherein the one or more offers corresponds to one or more merchants.
Claim 3, has similar limitations as of Claim(s) 10, therefore it is REJECTED under the same rationale as Claim(s) 10. 
Regarding Claim 17. The non-transitory machine-readable medium of claim 16, wherein the first portion of data includes one or more offers for the one or more items, and wherein the one or more offers corresponds to one or more merchants.
Claim 17, has similar limitations as of Claim(s) 10, therefore it is REJECTED under the same rationale as Claim(s) 10. 

Claims 4, 11, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over: Faith et al. 2013/0332284; in view of Weiss et al. 2014/0032325.
Regarding Claim 11. Faith et al. 2013/0332284 further teaches The method of claim 10, wherein the one or more merchants correspond to the location of the user device (Faith et al. 2013/0332284 [0082] Alternatively or additionally, in some embodiments, offers may be selected for presentation in a customized offers interface based on locations of the offers and a location of the user, e.g., as indicated by a location sensor on a mobile user device (and conveyed in a request for offers) or as recorded in a user profile based on a location entered by the user, based on a geocoded IP address of the user stored in the profile, or based on a bounding area containing geolocations of offers previously redeemed by the user, such as a metropolitan area in which the user has redeemed more offers than other metropolitan areas, for instance. In some embodiments, offers are geocoded, e.g., based on an address of a merchant, or addresses of store locations of a chain-store merchant, and offers are ranked based on distances between the location of the user and the location associated with the merchant (e.g., based on the nearest store of a chain), elevating in a ranking those offers that are closer to the user and making closer offers more likely to be presented in the customized interface. In some cases, location-based ranking is combined with the other forms of ranking discussed above to select offers to present in a customized interface. The ranking of offers for presentation may also be based, in combination with the other factors described herein, on non-personalized factors, e.g., the age of an offer, a reported success rate of an offer as reported by other users, or the amount of savings presented by an offer.). 

Regarding Claim 4. The system of claim 3, wherein the one or more merchants correspond to the location of the user device.
Claim 4, has similar limitations as of Claim(s) 11, therefore it is REJECTED under the same rationale as Claim(s) 11. 
Regarding Claim 18. The non-transitory machine-readable medium of claim 17, wherein the one or more merchants correspond to the location of the user device.
Claim 18, has similar limitations as of Claim(s) 11, therefore it is REJECTED under the same rationale as Claim(s) 11. 

Claims 5, 12, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over: Faith et al. 2013/0332284; in view of Weiss et al. 2014/0032325.
Regarding Claim 12. Faith et al. 2013/0332284 further teaches The method of claim 9, wherein the plurality of data corresponds to a plurality of merchants (Faith et al. 2013/0332284 [0041] The illustrated offers data store 60, in some embodiments, includes a plurality of offer records, each offer record may identify a merchant, offers by that merchant, and attributes of the relationship with the merchant, e.g., whether there is a direct relationship with the merchant by which the merchant directly compensates the operator of the offers engine 12 or whether the merchant compensates the operator of the offers engine 12 via an affiliate network and which affiliate network. The offers by each merchant may be stored in a plurality of merchant-offer records, each merchant-offer record may specify applicable terms and conditions of the offer, e.g., whether the offer is a discount, includes free or discounted shipping, requires purchase of a certain number of items, is a rebate, or is a coupon (which is not to suggest that these designations are mutually exclusive). In records in which the offer is a coupon, the record may further indicate whether the coupon is for in-store use (e.g. whether the coupon is associated with a printable image for presentation at a point-of-sale terminal, a mobile device-displayable image, or other mediums) or whether the coupon is for online use and has a coupon code, in which case the coupon code is also part of the merchant-offer record. The merchant-offer records may also include an expiration date of the offer, comments on the offer, rankings of the offer by users, a time at which the offer was first issued or entered into the offers engine 12, and values (e.g., binary values) indicating whether users found the offer to be effective, with each value or ranking being associated with a timestamp, in some embodiments. The values and rankings may be used to calculate statistics indicative of the desirability of the offer and likely success of accepting the offer. The timestamps associated with the values, rankings, and time of issuance or entry into the offers engine 12 may also be used to weight rankings of the offer, with older values being assigned less weight than newer values and older offers being ranked lower than newer offers, all other things being equal, as many offers expire or have a limited number of uses.).

Regarding Claim 5. The system of claim 2, wherein the plurality of data corresponds to a plurality of merchants.
Claim 5, has similar limitations as of Claim(s) 12, therefore it is REJECTED under the same rationale as Claim(s) 12. 
Regarding Claim 19. The non-transitory machine-readable medium of claim 16, wherein the plurality of data corresponds to a plurality of merchants.
Claim 19, has similar limitations as of Claim(s) 12, therefore it is REJECTED under the same rationale as Claim(s) 12. 


Claims 6, 13, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over: Faith et al. 2013/0332284; in view of Weiss et al. 2014/0032325; in further view of Brown 2009/0106300.
Regarding Claim 13. The method of claim 9, Faith et al. 2013/0332284 may not expressly disclose, however, Brown 2009/0106300 teaches wherein a second portion of data of the plurality of data does not correspond to the one or more interface display preferences associated with the user, and wherein the operations further comprise: providing the second portion to the user device, wherein the providing the second portion to the user device causes the user device to not display the second portion of data based on the second portion of data not corresponding to the one or more interface display preferences associated with the user (Brown 2009/0106300 [0134 - hides the desired display and detail according to the user preference] FIGS. 9A-G are a flow chart that illustrates the benefit of presenting only desired emails, or eliminating spam, to the user according to one embodiment of the present invention. When a user opens email to check email, the plugin manager 500 recognizes the key user activity of preparing to check email, and sends the message to the email plugin to identify desired email 1290. The plugin checks if a user preference exists for updating the user on progress and activity as the plugin identifies desired email 1300. If a preference exists, the plugin presents or hides the desired display and detail according to the user preference 1310. If no preference exists, the plugin shows the standard display and detail of progress and activity 1320. The plugin sends a message to the plugin manager to obtain the list of authorized email addresses, authorized email domains, blocked email addresses, and blocked email domains contained in the user history 1330. The plugin then intercepts unread email before the email is shown to the user 1340. If the user has specified, the user is informed of activity and progress as each email is identified as valid or spam.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Faith et al. 2013/0332284 to include the hiding shopping information features as taught by Brown 2009/0106300. One of ordinary skill in the art would have been motivated to do so in order to customize an interface display so as to limit types of information based upon preference and thereby not overwhelm a user with too much information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 6. The system of claim 2, wherein a second portion of data of the plurality of data does not correspond to the one or more interface display preferences associated with the user, and wherein the operations further comprise: providing the second portion to the user device, wherein the providing the second portion to the user device causes the user device to not display the second portion of data based on the second portion of data not corresponding to the one or more interface display preferences associated with the user.
Claim 6, has similar limitations as of Claim(s) 13, therefore it is REJECTED under the same rationale as Claim(s) 13. 
Regarding Claim 20. The non-transitory machine-readable medium of claim 16, wherein a second portion of data of the plurality of data does not correspond to the one or more interface display preferences associated with the user, and wherein the operations further comprise: providing the second portion to the user device, wherein the providing the second portion to the user device causes the user device to not display the second portion of data based on the second portion of data not corresponding to the one or more interface display preferences associated with the user.
Claim 20, has similar limitations as of Claim(s) 13, therefore it is REJECTED under the same rationale as Claim(s) 13. 

Claims 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over: Faith et al. 2013/0332284; in view of Weiss et al. 2014/0032325; in further view of Kanter et al. 2014/0156749.
Regarding Claim 14. The method of claim 9, Faith et al. 2013/0332284 may not expressly disclose, however, Kanter et al. 2014/0156749 teaches wherein the determining the location of the user device is based on detecting a check-in of the user device at the location (Kanter et al. 2014/0156749 [0027] One or more Internet Protocol (IP) addresses or other identifiers associated with user devices 110 may be included in a user profile. The IP address of a user device 110 is a numerical label assigned to each user device 110 participating in a network using the Internet Protocol for communication. The IP address can be mapped to the geographical location of the device user 110, such as the user's country or region, allowing a user's location to be inferred from the geographical region associated with the IP address of a user device 110. A user may also grant permission to the social networking system 130 to receive location information from a user device 110 used by the user to access the social networking system 130. In some embodiments, the user gives permission to the social networking system 130 to determine the user's location based on information associated with the user (e.g., based on the GPS-determined location of the user device 110 or based on the user's check-in or tagged content to a location).).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Faith et al. 2013/0332284 to include the check-in features as taught by Kanter et al. 2014/0156749. One of ordinary skill in the art would have been motivated to do so in order to determine a location which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 7. The system of claim 2, wherein the determining the location of the user device is based on detecting a check-in of the user device at the location.
Claim 7, has similar limitations as of Claim(s) 14, therefore it is REJECTED under the same rationale as Claim(s) 14. 


Claims 8, 15, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over: Faith et al. 2013/0332284; in view of Weiss et al. 2014/0032325; in further view of Abraham et al. 2014/0067623.
Regarding Claim 15. The method of claim 9, further comprising: Faith et al. 2013/0332284 may not expressly disclose, however, Abraham et al. 2014/0067623 teaches receiving, via the user interface of the user device, a selection of a user interface element corresponding to the first portion of data; and in response to receiving the selection of the user interface element, processing a payment for a first item of the one or more items that corresponds to the first portion of data (Abraham et al. 2014/0067623 [0105] FIG. 10 is a diagram of a "Viewed" user interface 700, according to an embodiment. The "Viewed" user interface 700 corresponds to the "Viewed" interface 616 in FIG. 9 and, accordingly, the same or similar references have been used to indicate the same or similar features unless otherwise indicated. The "Viewed" user interface 700 may be displayed on the client machine 5 and depict a listing 300 of an item that is for sale on the network-based marketplace 12. The "Viewed" user interface 700 may be entered by selecting the title or image of a content element 15 that is generated from a listing 300 on the network-based marketplace 12. The "Viewed" user interface 700 may include a user interface elements 702, 706, 708 and 710 that may be selected by the user and a user input box 704 to facilitate entry of a bid by the user. Responsive to a user selection of the user interface element 702, the receive module 21 may receive the selection and the fixed-price applications 44 may process the selection to purchase the item (e.g., laptop) for the user. Responsive to a user entering and submitting a bid in the user input box 704, the receive module 21 may receive the bid and the auction applications 42 applications 58 may enter the bid in the auction that may result in the user winning the auction. Responsive to a user selection of the user interface element 706, the receive module 21 may receive the selection and the listing creation applications 58 may process the selection to establish a watch of the item (e.g., laptop) for the user. Responsive to a user selection of the user interface element 708, the receive module 21 may receive the selection and the payment applications 32 may process the selection to provide financing for purchasing the item or winning the item in an auction. Responsive to a user selection of the user interface element 710, the receive module 21 may receive the selection and the network-based marketplace 12 may process the selection to share the listing 300 with a third party application 43 that is hosted an a third party server machine 41 (e.g., Facebook, Twitter, etc.).).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Faith et al. 2013/0332284 to include the payment processing features as taught by Abraham et al. 2014/0067623. One of ordinary skill in the art would have been motivated to do so in order to process payments in a user friendly and familiar way which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 8. The system of claim 2, the operations further comprising: receiving, via the user interface of the user device, a selection of a user interface element corresponding to the first portion of data; and in response to receiving the selection of the user interface element, processing a payment for a first item of the one or more items that corresponds to the first portion of data.
Claim 8, has similar limitations as of Claim(s) 15, therefore it is REJECTED under the same rationale as Claim(s) 15. 
Regarding Claim 21. The non-transitory machine-readable medium of claim 16, the operations further comprising: receiving, via the user interface of the user device, a selection of a user interface element corresponding to the first portion of data; and in response to receiving the selection of the user interface element, processing a payment for a first item of the one or more items that corresponds to the first portion of data.
Claim 21, has similar limitations as of Claim(s) 15, therefore it is REJECTED under the same rationale as Claim(s) 15. 

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Colak et al. 2013/0085924: [0033] user preferences; [0082] purchaser display preferences
Gallo 2011/0283208: [0010] interface cell; [0011] display cell
Avallone et al. 2002/0147642 [0069] shopping history and purchasing preferences; [0078] user’s precise location
Hunter et al. 2013/0282438 [0347] social networking, profile information, shopping preferences; [0065] user interest and brand preferences

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682